43 So. 3d 173 (2010)
J.W., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3368.
District Court of Appeal of Florida, Fourth District.
September 8, 2010.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Johnson v. State, 888 So. 2d 691 (Fla. 4th DCA 2004).
POLEN, HAZOURI and GERBER, JJ., concur.